Exhibit 10(jj)
Effective January 1, 2011
CHIEF EXECUTIVE OFFICER
MAJOR MEDICAL & DENTAL BENEFITS
Benefits include all medical, dental and vision expenses covered under (i) the
PCS U.S. Flexible Benefits Plan (the “Plan”) and (ii) a company-provided
fully-insured “wrap around” policy that reimburses the chief executive officer
for certain out-of-pocket expenses that exceed the reimbursed costs under the
Plan.

     
Individual Deductible Amount
   $250
Family Deductible Amount
   $500
Annual Out of Pocket Maximum
  $1,250 individual
 
  $2,500 family
 
   
Percentage Reimbursements
   90%
Office Visits
   
          Primary Doctor
  $15 Copay
          Specialist
  $15 Copay
Emergency Room
  $150 Copay
Urgent Care
  $50 Copay
 
   
MEDICAL
   
 
   
Maximum Aggregate per Individual
  None
Maximum Medical Travel Amount (per Individual)
  None
Preventive & Wellness
   100%
 
   
DENTAL
   
 
   
Maximum Dental Amount per Individual
  $8,000 per calendar year
 
   
OTHER SPECIFIC LIMITS & MAXIMUMS ARE LISTED BELOW:
   
 
   
STANDARD COVERED EXPENSES
   
Maximum Nursing Services Amount
  Subject to medical necessity
 
   
HOSPITAL COVERED EXPENSES
   
Hospital Daily Amount (private room)
  90% after deductible
 
   
PRESCRIPTION DRUG COVERED EXPENSES
  $10/$20 copay
 
   
PARAMEDICAL COVERED EXPENSES
   
 
   
Chiropractic Services
  Subject to medical necessity
Physiotherapist Services
  Subject to medical necessity
Acupuncturist Services
  Only when used for anesthesia
Podiatrist Services
  Subject to medical necessity
Speech Therapist Services
  Subject to medical necessity
 
   
EXTRACARE COVERED EXPENSES
   
Convalescent Hospital Daily Amount
  90% after deductible
Maximum Number of Days of Convalescent Hospital Confinement
  Subject to medical necessity
Maximum Visits to Psychologist or Social Worker
  Subject to medical necessity
Maximum Eye Examination Amount
  Reasonable and customary
 
  Once every 12 months
Eyeglass, Frame or Contact Lens Amount
  $1,000 per 24 consecutive months

